United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 05-3384
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Eastern
      v.                                   * District of Missouri.
                                           *
Eddie Taylor, Jr.,                         *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: April 17, 2006
                                    Filed: April 24, 2006
                                     ___________

Before ARNOLD, FAGG, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      In attempting to serve an arrest warrant for Eddie Taylor, Jr., police entered his
home and seized equipment and chemicals used to manufacture methamphetamine,
as well as fifteen rounds of 7.62 mm ammunition. A short time later, police arrested
Taylor in his van, where they found more chemicals and equipment as well as 1449
pseudoephedrine tablets. The Government charged Taylor with possessing
pseudoephedrine with intent to manufacture methamphetamine, attempting to
manufacture methamphetamine, and being a felon in possession of ammunition. A
jury convicted Taylor on all counts, and the district court* sentenced him to 240
months in prison.

       On appeal, Taylor first asserts the evidence was insufficient to show he
possessed the ammunition. See United States v. Boyd, 180 F.3d 967, 978 (8th Cir.
1999) (elements of 18 U.S.C. § 922(g)(1) offense). Viewing the evidence in the light
most favorable to the verdict, we conclude a reasonable jury could have found Taylor
guilty beyond a reasonable doubt. See id. The ammunition was found in a basket in
a bedroom of the home Taylor shared with his girlfriend. The Government presented
ample evidence that Taylor lived at the residence, including a utility bill in his name
and the testimony of three witnesses. Proof that Taylor lived at the home is sufficient
to support a finding of constructive possession, which supports a conviction for
violating § 922(g). Id.

        Taylor also argues the drug counts should have been severed from the § 922(g)
count. The counts were properly joined under Federal Rule of Criminal Procedure 8
because Taylor’s possession of the ammunition was temporally or logically connected
to the methamphetamine-related offenses. See id. at 981-82. The offenses occurred
at the same time, were discovered by the same officers in the same city, adjudication
of the cases involved many of the same witnesses, and the evidence of each offense
would have been admissible in a separate prosecution for the other offense, had they
been prosecuted separately. Thus, even if the joinder was improper, there was no
prejudice to Taylor. See id. at 983. Further, the district court did not abuse its
discretion in declining to sever the offenses under Rule 14 because Taylor has not
shown he was deprived of an appreciable chance for acquittal in a severed trial. See
id. at 982.




      *
        The Honorable Charles Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       Taylor next contends there was a variance between the indictment, which
charged possession of ammunition, and the proof, which showed possession of the
firearm that used the ammunition. Both the indictment and the jury instruction
referred only to Taylor’s possession of specific ammunition on a specific date, not to
a firearm. To prove the possession of ammunition charge, the Government presented
evidence showing Taylor lived in the residence where the ammunition was found and
had possessed the gun that used that particular ammunition. The gun evidence was
simply additional proof that he knowingly possessed the ammunition. There was no
variance between the indictment and the proof. See United States v. Johnston, 353
F.3d 617, 623 (8th Cir. 2003) (defining a variance as a change in the evidence without
a change in the charge). Likewise, there was no constructive amendment of the
indictment because the essential elements of the offense were not altered, either
actually or in effect. Id. Admission of the evidence about Taylor’s gun possession
did not create a substantial likelihood that he was convicted of an uncharged offense.
Id.

       Last, Taylor asserts the district court committed error in admitting evidence of
his methamphetamine use under Federal Rule of Evidence 404(b). We review
admission of the evidence for abuse of discretion. United States v. Voegtlin, 437 F.3d
741, 745 (8th Cir. 2006). The district court has broad discretion to admit the evidence,
and we reverse only when the “‘evidence clearly had no bearing on the case and was
introduced solely to prove the defendant’s propensity to commit criminal acts.’” Id.
(quoting United States v. Thomas, 398 F.3d 1058, 1062 (8th Cir. 2005)). Rule 404(b)
states that evidence of a defendant’s earlier crimes or acts is not admissible to show
the defendant acted in conformity with the earlier acts, but is admissible for other
purposes, such as to prove intent or knowledge. Evidence of earlier bad acts is
admissible when it is relevant to a material issue, similar in kind and close in time to
the charged crime, and proven by a preponderance of the evidence, as long as the
probative value of the evidence is not substantially outweighed by the danger of unfair
prejudice. Id.

                                          -3-
      The district court did not abuse its broad discretion in admitting the evidence
under Rule 404(b). Taylor’s offense required the Government to prove knowledge
and intent. The Government simply presented evidence showing that within the
month before Taylor’s arrest, he used methamphetamine and possessed and distributed
methamphetamine from his residence where the seized pseudoephedrine boxes and
ammunition were located. The evidence was admissible to show Taylor’s intent and
knowledge. Further, the district court gave a limiting instruction to guard against
potential unfair prejudice. See id. at 746.

      We thus affirm Taylor’s convictions.
                      ______________________________




                                         -4-